EXHIBIT 10.13

 
Execution Copy
 
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered as of
the 29th day of October, 2010, by and between RWG Energy, Inc., a Delaware
corporation (“Seller”), and Milagro Producing, LLC, a Delaware limited liability
company (“Buyer”).


WITNESSETH THAT:


WHEREAS, Seller is the owner of the Interests, as hereinafter defined; and


WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller the Interests on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the premises and of the mutual covenants of
the parties hereinafter expressed, it is hereby agreed as follows:


ARTICLE 1
INTERESTS


1.1           Interests Defined.  As used herein, the term “Interests” means the
aggregate of all right, title and interest owned (i) by Seller’s wholly-owned
limited liability company, WG Pipeline, LLC, a Texas limited liability company
(“WG Pipeline”), in and to the Gathering System, as hereinafter defined, and
(ii) by Seller in, to and under the following:


(a)           The oil and gas leases, the oil, gas and mineral leases, and the
licenses, permits and orders (the “Leases”) which authorize or relate to the
exploration for and production of oil, gas and other minerals from the lands
described in Exhibit A (the “Land”);


(b)           All wells, personal property, fixtures, pipelines, inventory,
equipment and improvements located on the Leases or the Land, or used or
obtained in connection with the ownership, exploration, development or operation
of the Leases or the Land, or the production, sale, processing, treating,
storing, gathering, transportation or disposal of hydrocarbons, water or any
other substances produced therefrom or attributable thereto;


(c)           To the extent assignable, all contracts, agreements, leases,
licenses, easements, rights under orders of regulatory authorities having
jurisdiction with respect to, and other properties and rights of every nature
whatsoever in or incident to the ownership, exploration, development, use or
occupancy of the Leases or the Land or any interest therein, or the production,
sale, processing, treating, storing, gathering, transportation or disposal of
hydrocarbons, water or any other substance produced therefrom or attributable
thereto, including, without limitation, all mineral, royalty, overriding
royalty, production payment, net profits and other rights and interests in or to
share in the proceeds from the sale of production from the Leases or the Land,
and all rights relating to gas underproduction (including the right to balance
in kind or by cash payment);

 
1

--------------------------------------------------------------------------------

 



(d)           All other rights and interests of every nature whatsoever owned by
Seller relating to the Leases or the Land or the ownership or operation thereof,
including, but not limited to, surface leases, undeveloped leasehold,
environmental emission credits and the Chico Yard, (as hereinafter defined); and


(e)           All of the properties, interests and rights described in (a)
through (d) above as the same may be enlarged by the discharge of any payments
out of production or by the removal of any charges or encumbrances to which any
of said properties, interests or rights are subject; any and all renewals and
exten­sions of any of said properties, interests or rights; all contracts and
agreements supplemental to or amendatory of or in substitution for the contracts
and agreements described above; and all rights, titles and interests accruing or
attributable to the Leases by virtue of being included in any unit.


1.2           Exception; Reservation.  There is hereby excepted from the
Interests and reserved unto Seller: (i) all accounts receivable accruing prior
to the Closing Date; (ii) all claims accruing prior to the Effective Date that
may be satisfied by the payment of money; (iii) all hydro­carbon production from
or attributable to the Interests with respect to all periods prior to the
Effective Time, including all proceeds attributable thereto and all hydrocarbons
owned by Seller and in storage at the Effective Time; (iv) all personal property
and equipment located in the Chico Yard; and (v) any refunds or additional
revenues accruing to the Interests and any adjustments for expenses paid by
Seller to the extent  attributable to the period prior to the Effective Time.


1.3           Property Defined.  As used herein, the term “Property” shall mean
each individual well or unit scheduled separately on Exhibit A, together with
all of the Leases, real and personal property, fixtures, equipment and other
rights and interests related exclusively thereto.


1.4           Chico Yard.  The Chico Yard is described in Exhibit A-1, attached
hereto.


1.5           Gathering System.  Natural gas produced from certain of the
Properties is gathered through the gathering system described in Exhibit A-2,
which is owned by WG Pipeline (the “Gathering System”).


ARTICLE 2
SALE AND PURCHASE OF THE INTERESTS


2.1           Agreement for Sale and Purchase; Effective Time.  Seller hereby
agrees to sell to Buyer and Buyer hereby agrees to purchase from Seller on the
Closing Date (as hereinafter defined) the Interests.  The effective time of the
sale and purchase of the Interests shall be 7:00 a.m. local time (in each
locality where the various items of the Interests are located) on October 1,
2010 (the “Effective Time”).



 
2

--------------------------------------------------------------------------------

 

2.2           Purchase Price.  The purchase price for the Interests (the
“Purchase Price”) shall be the sum of (i) Forty Three Million Seven Hundred
Fifty Thousand and No/100 Dollars ($43,750,000) (the “Base Price”), less (ii)
the Net Adjustment (as hereinafter defined).  The Purchase Price shall be paid
by Buyer by wire transfer of immediately available funds at the Closing (as
hereinafter defined).


2.3           Net Adjustment.  The Net Adjustment shall be the sum of the
adjustment amounts described in Section 3.4 (Title Defects), Section 7.6
(Operations Subsequent to the Effective Time) and Section 8.5 (Environmental
Defects).


2.4           Agreed Values.  The Base Price has been allocated by the parties
among the various items of the Interests as set out in Schedule 2.4.  The
amounts so allocated and are referred to herein as the “Agreed Values” of such
items of the Interests.


2.5           Deposit.  Contemporaneously with the execution of this Agreement,
Buyer is delivering to an escrow account established by Seller in a mutually
acceptable financial institution, in immediately available funds in accordance
with wire instructions furnished by Seller, the sum of Three Million Five
Hundred Thousand and No/100 Dollars ($3,500,000) as a deposit toward the
Purchase Price (together with interest earned thereon, the “Deposit”).  The
Deposit shall be held in the interest bearing escrow account and shall not be
commingled with the other funds of Seller pending Closing or other determination
hereunder with respect to entitlement to the Deposit.  The Deposit shall be
credited against the amount of the Purchase Price paid at Closing as provided in
Section 12.4.  In the event that Buyer shall fail to close the transaction
contemplated hereby in accordance with the terms of this Agreement, and provided
that the conditions precedent to the obligations of Buyer as set forth in
Article 9 hereof have been fulfilled or Seller is ready, willing and able to
comply with all such conditions precedent, Seller shall be entitled to retain
the Deposit as liquidated damages pursuant to Section 11.2 as Seller’s sole and
exclusive remedy.


ARTICLE 3
TITLE EXAMINATION; ADJUSTMENTS


3.1           Title Materials.  From the date hereof to the Closing Date, Seller
shall provide Buyer full opportunity to examine the books, records and files of
Seller insofar as they pertain to the Interests.  Seller makes no warranty or
representation, express or implied, with respect to the accuracy or completeness
of any title information, records or other data made available to Buyer in
connection with this Agreement.


3.2           Title Defects; Defensible Title.


(a)           As used herein, the term “Title Defect” shall mean any lien,
claim, defect, encumbrance, security interest, burden or deficiency such that
Seller does not have Defensible Title (hereinafter defined), as distinguished
from technically marketable title, to any Property; provided, no Permitted
Encum­brance (herein­after defined) shall constitute a Title Defect.



 
3

--------------------------------------------------------------------------------

 

(b)           As used herein, the term “Defensible Title” shall mean clear and
unencumbered title to a Property in Seller, such that: (i) after giving effect
to existing spacing orders, operating agreements, unit agreements, unitization
orders and pooling designations, and subject to the limitations, if any,
described in Exhibit A or any other the other Schedules attached hereto, and
after taking into account all royalty interests, overriding royalty interests,
net profit interests, production payments and other burdens on production,
Seller is entitled to a share (expressed as a decimal) of all oil, gas and other
minerals produced from such Property which is not less than the Net Revenue
Interest set out in Exhibit A in connection with the description of such
Property; (ii) Seller owns an undivid­ed interest (expressed as a decimal) equal
to the Working Interest set out in Exhibit A in connection with the description
of such Property in and to all property and rights incident thereto, including
all rights in, to and under all agreements, leases, permits, ease­ments,
licenses and orders in any way relating thereto, and in and to all wells,
personal property, fixtures and improve­ments thereon, appurtenant thereto or
used or obtained in connection therewith or with the production or treatment or
sale or disposal of hydrocarbons or water produced therefrom or attributable
thereto; (iii) Seller is obligated for a fraction of the costs relating to the
exploration, development and operation of such Property no greater than the
Working Interest set out in Exhibit A in con­nection with the description of
such Property; and (iv) except as shown in Exhibit A, Seller’s interest in such
Property and in the production therefrom is not subject to being reduced by
virtue of rever­sionary interests owned by third parties.


(c)           As used herein, the term “Permitted Encum­brances” means: (i)
matters described without material omission in any of the Exhibits or Schedules
attached hereto; (ii) royalties, overriding royalties, net profits interests,
production payments and other burdens on production which do not reduce Seller’s
Net Revenue Interest in any Property to less than that described in Exhibit A;
(iii) liens for taxes, assessments, labor and materials where payment is not
delinquent; (iv) operat­ing agreements, unit agree­ments, unitization and
pooling designa­tions and declarations, gathering and transportation agreements,
processing agreements, gas, oil and liquids purchase, sale and exchange
agreements, and other similar agreements which are not required by the terms of
this Agreement to be disclosed on any Schedule hereto, provided (A) they contain
terms and conditions reasonably customary in the oil and gas industry and in the
area where the Property affected thereby is located, (B) they do not materially
adversely affect or burden the ownership or operation of the Property affected
thereby and do not reduce Seller’s Net Revenue Interest in any Property to less
than that described in Exhibit A or increase Seller's Working Interest in an
Property to more than set forth on Exhibit A, (C) all amounts due and payable by
Seller thereunder have been paid, and (D) Seller is not in material default
thereunder; (v) regula­tory authority of governmental agencies not presently or
previously violated, easements, surface leases and rights, plat restrictions and
similar encumbrances, provided that they do not  detract from the value
or  increase the cost of operation of the Property affected thereby or otherwise
adversely affect the operation thereof; (vi) consents to assignment required
from state and federal governments, Indian tribes and similar authori­ties that
customarily are obtained following the delivery of an assignment; (vii)
conventional rights of reassignment obligating Seller to reassign or offer to
reassign its interest in any Lease prior to a release or abandonment of such
Lease; (viii) preferential rights to purchase that are waived or

 
4

--------------------------------------------------------------------------------

 

for which the time for exercise has lapsed prior to the Closing; (ix) title to a
Property being held of record by a farmor or third party under a binding
contractual obligation to assign such Property to Seller which is disclosed on
Schedule 3.2(c); and (x) liens, charges, encumbrances and irregularities in
title which, because of remoteness in or passage of time, statutory cure
periods, marketable title acts or other similar reasons, have not affected or
interrupted, and are not reasonably expected to affect or interrupt, the
ownership of Seller in or the receipt of production revenues from the Property
affected thereby.  Any lien, charge, claim, encumbrance or irregularity in title
that has not (A) been asserted by any claimant, or (B) resulted in the
interruption in the receipt of production revenues by Seller, its affiliates or
predecessors in title, and (C) in each case at any time within the period
commencing ten (10) years prior to the date of this Agreement, shall be
conclusively deemed to be a Permitted Encumbrance hereunder.


3.3           Title Examination; Notice of Defects.


(a)           Promptly after execution of this Agreement, Buyer shall, at
Buyer’s sole cost and expense, commence and pursue such examination of title to
the Interests as Buyer deems necessary or proper.  Buyer will conclude its title
review and give notice to Seller of any asserted Title Defects affecting the
Interests not later than seven (7) business days prior to the date scheduled for
the Closing in Section 12.1 (the “Title Notice Date”).  Each such notice shall
include a brief de­scription of each Title Defect of which notice is being
given, the action required to cure such Title Defect and the proposed
adjust­ment to the Base Price by reason of the existence of such Title
Defect.  Buyer shall be deemed to have waived any Title Defects existing with
respect to the Interests except to the extent such Title Defects are set out in
a notice given on or prior to the Title Notice Date.  Notwith­standing the
foregoing, Buyer shall not be entitled to assert Title Defects with respect to
any particular Property unless the aggregate value of all Title Defects
affecting such Property exceeds the lesser of (i) the Agreed Value of such
Property, or (ii) $20,000.


(b)           Seller shall have a period of five (5) business days after the
Title Notice Date to cure all or any portion of the Title Defects described in
any no­tice(s) of Title Defects properly given by Buyer prior to such date.  All
costs and expenses incurred by Seller in connection with curing Title Defects
shall be borne and paid by Seller and shall not give rise to a Purchase Price
adjust­ment under Section 7.6.  In the event Seller is unable or unwilling to
cure any of the asserted Title Defects prior to the expiration of the cure
period, the parties shall proceed in accordance with Section 3.4.


3.4           Adjustments.


(a)           If any uncured Title Defect is based on Buyer’s properly
substantiated notice that Seller owns a Net Revenue Interest in any Property
less than that shown on Exhibit A with respect to such Property, then the Agreed
Value of such Property shall be reduced in the same proportion that the actual
Net Revenue Interest bears to the Net Revenue Interest shown therefor on Exhibit
A and the amount of such reduction shall constitute the adjustment amount with
respect to such Title Defect.

 
5

--------------------------------------------------------------------------------

 



(b)           If any uncured Title Defect involves a claim against or
uncertainty with respect to Seller’s title to a particular Property, the parties
shall attempt to negotiate a mutually acceptable reduction in the Agreed Value
of the affected Property by reason of such defect.  In the event the parties
agree on an appropriate reduction in the Agreed Value, such amount shall
constitute the amount of the adjustment with respect to such Title Defect.  If
the parties are unable to agree on an appropriate reduction and Buyer elects not
to waive the Title Defect, then Seller shall have the option of either (i)
proceeding to Closing with respect to such Property but reducing the Base Price
by the adjustment amount proposed by Buyer (not to exceed the Agreed Value of
such Property), or (ii) excluding the affected Property from the Interests and
reducing the Base Price by the Agreed Value thereof.


(c)           Notwithstanding the provisions of subsections (a) and (b) above:
(i) Buyer shall not be entitled to any adjust­ment of the Purchase Price at the
Closing by reason of asserted Title Defects affecting any single Property unless
the sum of the adjustments to the Base Price for Title Defects affecting such
Property exceeds the sum of $20,000; and (ii) Buyer shall not be entitled to any
adjust­ment of the Purchase Price at the Closing by reason of asserted Title
Defects unless the sum of all Title Defect adjustments with respect to all of
the Properties exceeds the sum of $100,000.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer as follows:


4.1           Organization; Authority to Conduct Business.  Seller is a Delaware
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware and duly qualified as a foreign corporation and in
good standing under the laws of the State of Texas.  Seller has the power and
authority under its governing organizational documents and applicable law to own
and use its proper­ties and to transact the business in which it is engaged,
and, to Seller’s knowledge, holds all fran­chises, licenses and permits
necessary and required there­for.


4.2           Agreement Authorized; Binding Effect.  This Agreement has been
duly authorized, executed and delivered by Seller and all requisite corporate
action has been taken to authorize the execution hereof, the transactions
contemplated hereby and all things necessary or desirable in order to accomplish
the sale of the Interests, and Seller otherwise has good right and lawful
authority to consummate the same and does not conflict with any current
organizational documents.  This Agreement constitutes the valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
and all instruments required hereunder to be executed and delivered by Seller at
the Closing will constitute valid and binding agreements of Seller, enforceable
against Seller in accordance with their terms.



 
6

--------------------------------------------------------------------------------

 

4.3           Status of Properties; No Liens.  Seller has not since the
Effective Time made any assignment, conveyance or encumbrance of the
Interests.  To Seller’s knowledge, the Leases to which production has been
attributed for purposes of calculating the working interests and net revenue
interests in Exhibit A are in full force and effect, and have not been released,
cancelled terminated, and  the Interests are not subject to or burdened by any
mortgage, security interest or other lien, except such liens (i) as may
constitute a Permitted Encumbrance, or (ii) as will be released at Closing.


4.4           Brokers and Finders.  Seller has incurred no liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of this transaction for
which Buyer shall have any responsibility whatsoever.


4.5           Compliance With Agreements and Laws.  Seller is not in material
default under any of the Leases or under any material agreement, contract or
commitment to which any part of the Interests is subject, and Seller has not
received any notice of any claim of such default.  To Seller’s knowledge, all
wells included in the Interests have been drilled, completed and oper­ated, and
where applicable plugged, and all production therefrom has been accounted for
and paid to the persons entitled thereto, and the Properties have been operated,
in substantial compliance with all appli­cable Federal, Indian, state and local
laws and applicable rules and regula­tions of the Federal, Indian, state and
local regulatory authorities having jurisdiction thereof and Seller has not
received any notice of any violation of such laws or regulations which remains
outstanding or unremediated.


4.6           Sale of Production.  Seller is not obligated by virtue of any
prepay­ment made under any production sales contract or any other contract
containing a take-or-pay clause, or under any similar arrangement, to deliver
oil, gas or other minerals produced from or allocated to any of the Properties
at any time after the Effective Time without receiving full payment therefor at
the time of delivery and except as disclosed in Schedule 4.6, there are no
production sales agreements that cannot be cancelled within a 90 day period.


4.7           Production and Ad Valorem Taxes.  All ad valorem, property,
production, severance and similar taxes based on or measured by the ownership of
property or the production or removal of hydrocar­bons or the receipt of
proceeds therefrom have been timely paid and all required returns and reports
related thereto filed.


4.8           Material Executory Contracts Relating to the Interests.  Except
for the executory contracts described in Schedule 4.8, and for operating
agreements, gas purchase and sale contracts and similar operating and
disposition of production contracts containing terms and provisions reasonably
customary in the industry which have been made available to Buyer as part of
Seller’s files,  there are no material contracts or agreements affecting the
Interests for which Buyer will have any responsibility or liability after the
Closing.  Except as disclosed in Schedule 4.8, to Seller’s knowledge there are
no express provisions under any Lease or other agreement that require the
drilling of any well or the conduct of any other operations involving a capital
expenditure in excess of $50,000 with respect to the Interests.

 
7

--------------------------------------------------------------------------------

 

 
4.9           Claims or Litigation.  Except as described in Schedule 4.9, there
is no suit, action or other pro­ceed­ing before any court or governmental agency
relating to the Interests nor, to Seller’s knowledge, is there any claim,
dispute, suit, action or other proceeding  threatened against Seller or pending
or threatened against any of the Interests or which might result in the
impairment or loss of Seller’s title to any of the Interests or the value
thereof, or increase the cost of ownership or operation thereof.


4.10           Environmental Matters.


(a)           As used herein, the term “Applicable Environmental Laws” means (i)
all federal statutes regulating or prescribing restrictions regarding the use of
the Properties or other activities affecting the environment (air, water, land,
animal and plant life), including the following:  the Clean Air Act, Clean Water
Act, Comprehensive Environmental Response, Compensation and Liability Act,
Emergency Planning and Community Right-to-Know Act, Endangered Species Act,
Hazardous Materials Transportation Act, Migratory Bird Treaty Act, National
Environmental Policy Act, Occupational Safety and Health Act, Oil Pollution Act
of 1990, Resource Conservation and Recovery Act, Safe Drinking Water Act, and
Toxic Substances Control Act, (ii) any regulations promulgated under such
federal statutes, (iii) any state law counterparts of such federal statutes and
the regulations promulgated thereunder, (iv) any other state or local statutes,
rules, regulations or ordinances regulating the use of or affecting the
environment, and (v) all common law rights, duties and obligations regarding the
use of or matters affecting the environment.  The term “Applicable Environmental
Laws” does not include good or desirable operating practices or standards that
may be employed or adopted by other oil and gas well operators or recommended by
a governmental entity.


(b)           Except as set forth on Schedule 4.10, there are no agreements,
consents or administrative orders, injunctions, decrees, judgments, or other
directives of any governmental entities or third parties based on any Applicable
Environmental Laws, that require any material change in the present condition or
remediation of any of the Properties, and Seller has not received from any
governmental entity (including, without limitation, the Environmental Protection
Agency) or third party any written notice, threat or claim advising Seller that
its or, where Seller in a non-operator, the operator's, hydraulic fracturing
process has caused any groundwater pollution or that the surface has been or may
be contaminated because of the release, improper storage or disposal of
chemicals used in its hydraulic fracturing process or that it is or may be
responsible for damages, remediation or response costs under Applicable
Environmental Laws or as the result of hydraulic fracturing or the release,
improper storage or disposal on the surface of chemicals used in its hydraulic
fracturing process as a result of Seller’s ownership or operation of the
Properties, which notice or claim remains outstanding and unremediated.



 
8

--------------------------------------------------------------------------------

 

(c)           Except as set forth on Schedule 4.10, (i) to Seller’s knowledge
(A) there has not occurred any event in the use and operation of the Properties,
and (B) there does not exist on the Properties, any condition that constitutes a
violation of Applicable Environmental Laws or any groundwater pollution or
deleterious effect on the environment from any release on the surface of
chemicals utilized in hydraulic fracturing, and (ii) Seller is not aware of any
release, disposal or improper storage on the surface of chemicals utilized in
hydraulic fracturing, in each instance that reasonably could be expected to
require or result in any compliance action or remediation cost in excess of
$25,000.


4.11           Other Representations and Warranties


(a)           Except as set forth on Schedule 4.11(a), Seller has not received
any notice, claim or demand for rental or royalties not properly paid or for
improper deductions from royalties.


                (b)           Except as set forth on Schedule 4.11(b), with
respect to Properties operated by Seller, proceeds from the sale or use of
production produced from, or attributable to, the Properties are being paid by
Seller in compliance with the terms of the Leases and other creating or
governing instruments without suspension.
 
(c)           There are no wells on the Properties that currently need or are
required to be plugged; provided, however, that there is expressly excluded from
this representation and warranty the wells listed in Schedule 4.11(c) as being
temporarily abandoned (“TA”) or shut in (“SI”).


(d)           Except as set forth on Schedule 4.11(d), of the date of this
Agreement, there are no outstanding AFE's or other commitments to make capital
expenditures relating to the Properties which Seller reasonably anticipates will
individually require expenditures by the owner of the Properties after the
Effective Date in excess of $50,000.


(e)           The continuous development obligation under the Participation
Agreement dated May, 15, 2003 by and between WE Energy Holdings, Inc. and Chief
Holdings LLC is currently in effect.


(f)           To Seller’s knowledge, there currently are no offset well
obligations relating to the Interests.  Seller has received no notices, claims
of demands therefor.


(g)           To Seller’s knowledge, there are no tax partnerships affecting the
Properties.


(h)           To Seller’s knowledge, Schedule 4.11(h) sets forth all
preferential rights and transfer requirements applicable to the Properties
including preferential rights and transfer requirements contained in easements,
rights-of-way or equipment leases included in the Properties.


(i)           Other than set forth on Schedule 3.2(c), no title to a Property is
being held of record by a farmor or third party under a binding contractual
obligation to assign such Property to Seller and Seller does not owe any
assignment of any nature to any third party that has not been conveyed and
placed of record.

 
9

--------------------------------------------------------------------------------

 



(j)           Schedule 4.11(j) accurately sets forth in all material respects
all of Seller’s natural gas production and pipeline imbalances as of the
Effective Date arising with respect to the Properties and, except as disclosed
in Schedule 4.11 (j), (i) no person is entitled to receive any material portion
of Seller’s hydrocarbons produced from the Properties or to receive material
cash or other payments to “balance” any disproportionate allocation of
hydrocarbons produced from the Properties under any operating agreement, gas
balancing or storage agreement, gas processing or dehydration agreement, gas
transportation agreement, gas purchase agreement, or other agreements, whether
similar or dissimilar, (ii) Seller is not obligated to deliver any material
quantities of gas or to pay any material penalties or other material amounts, in
connection with the violation of any of the terms of any gas contract or other
agreement with shippers with respect to the Properties, and (iii) Seller is not
obligated to pay any material penalties or other material payments under any gas
transportation or other agreement as a result of the delivery of quantities of
gas from the Properties in excess of the contract requirements, (iv) there are
no payout balances the satisfaction of which will result in a loss or diminution
of Seller’s title, or any portion thereof, to any of the Properties.
 
           (k)           There is no actual or to Seller’s knowledge, no
threatened, taking (whether permanent, temporary, whole or partial) of any part
of the Properties by reason of condemnation or the threat of condemnation.
 
           (l)           Seller has not received written notice that there has
been any change proposed in the production allowable for any wells listed on
Exhibit A.
 
Any representation of Seller in this Article 4 that relates to Properties in
which Seller is a non-operator under a joint operating agreement or similar
agreement is limited to the knowledge of Seller.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:


5.1           Organization; Qualification.  Buyer is a limited liability
company, duly organized and validly existing and in good standing under the laws
of the State of Delaware and is, or will be prior to the Closing, qualified to
do business and in good standing in the State of Texas.


5.2           Agreement Authorized; Binding Effect.  This Agreement has been
duly authorized, executed and delivered by Buyer and all requisite limited
liability company action has been taken to authorize the execution hereof, the
transactions contemplated hereby and all things necessary or desirable in order
to accomplish the purchase of the Interests, and Buyer has all necessary
authority under its organizational and other governing documents and otherwise
has good right and lawful authority to consummate the same.  This Agreement
constitutes the valid and binding agreement of Buyer enforceable against Buyer
in accordance with its terms, and all instruments required hereunder to be
executed and delivered by Buyer at the Closing will constitute valid and binding
agreements of Buyer enforceable against Buyer in accordance with their terms.

 
10

--------------------------------------------------------------------------------

 



5.3           Brokers and Finders.  Buyer has incurred no liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of this transaction for
which Seller shall have any responsibility whatsoever.


5.4           Available Funds; No Financing Contingency:  Buyer has or has
arranged to have available at the Closing sufficient funds to enable Buyer to
pay in full at the Closing the entire amount of the Purchase Price in
immediately available funds without the necessity of additional financing and
without contingency to the availability of funds under any financing
arrangements currently in place.


ARTICLE 6
COVENANTS OF SELLER PENDING CLOSING


Seller cove­nants and agrees with Buyer that from and after the date of this
Agreement and until the Closing, Seller will conduct its business and manage the
Interests subject to the following provisions and limita­tions:


6.1           Ordinary Course.  To the extent operated by Seller, the Properties
will be maintained and operated in a good and workman­like manner consistent
with existing practices and to the extent to properties not operated by Seller,
Seller will use commercially reasonable efforts to cause the Properties to be
maintained and operated in a good and workmanlike manner consistent with
existing practices.


6.2           Restrictions on Operations.  Except with Buyer’s prior written
consent, no operations will be conducted for the drilling of any new well, the
reworking or redrilling of any existing well or the making of any other capital
expenditure on the Properties requiring an expenditure in excess of $50,000 for
any single project.  Subject to the foregoing, insofar as any of the following
described actions would affect the Interests, Seller will not waive any rights
or enter into any new agreements or commitments other than in the ordinary
course of business, abandon any well capable of commercial production (based
upon prevailing economic conditions), release or abandon any Propert­ies, or
encum­ber, sell or otherwise dispose of any of the Properties other than
personal property thereon which is replaced by equiva­lent property or consumed
in the operation of such Properties in the ordinary course of business.  Buyer
hereby consents to the conduct of the operations described on Schedule 4.11(d).


6.3           Maintenance of Files.  Seller will exercise reason­able diligence
in safeguarding and maintaining secure all files, books and records currently
maintained.



 
11

--------------------------------------------------------------------------------

 

6.4           Access of Buyer.  Buyer shall have access to the employees,
offices, properties, records, files, geological and geophysical data,
engineer­ing reports and evaluations, books of account, and all other
infor­mation of Seller and its operating affiliate pertaining to the Interests;
provided, however, that such investig­ation shall be conducted during normal
business hours and in a manner that does not unreasonably interfere with
Seller’s normal operations.  Seller shall reasonably assist Buyer in making such
investigation and shall cause the counsel, accountants, employees and other
representatives of Seller to be reasonably available to Buyer for such
pur­poses.  During such investigation, Buyer shall have the right, at Buyer’s
sole cost and expense, to make copies of such records, files and other materials
as Buyer may deem advis­able.


ARTICLE 7
ADDITIONAL AGREEMENTS OF THE PARTIES


7.1           Return of Informational Material.  If this Agreement is not
consummated, Buyer shall return to Seller all of the items of information which
Seller has delivered to Buyer hereunder, including all copies of same made by
Buyer.


7.2           Confidentiality of Information.  If the pur­chase and sale of the
Interests as contemplated by this Agreement is not completed, Buyer (i) will
keep the informa­tion furnished to Buyer hereunder or in contempla­tion hereof
strictly confidential, except to the extent such information (A) becomes public
other than as a result of dissemination by Buyer, (B) was already known to Buyer
other than as a result of a breach of a confidentiality restriction, or (C) is
fur­nished to Buyer by a third party independently of Buyer’s investigation
pursuant to this Agreement, and (ii) will not use any of such information to
Buyer’s financial advantage or in competition with Seller.  Notwithstanding the
provisions of Section 14.6 hereof, this provision shall not be construed as
superseding or limiting the provisions of any confidentiality agreement
heretofore executed by and between Buyer and Seller.


7.3           Compliance with Conditions.  Buyer and Seller, respectively, will
proceed diligently using commercially reasonable efforts to cause all of the
conditions to the obligations of Seller and Buyer, respectively, to be timely
satisfied.


7.4           Capital Expenditures.  During the period from the execution of
this Agreement to the Closing Date, Seller will consult with Buyer from time to
time with respect to any operation proposed to be conducted on the Properties
which reasonably is expected to require an expenditure in excess of $50,000 for
any single project, and will provide Buyer with all information reasonably
available to Seller with respect thereto.  Buyer shall, within ten (10) days
after receipt of Seller’s recommendation for conducting or participating in any
such project, or within such lesser period as may be required by the terms of
any applicable agreement, approve or disapprove such project.  Failure of Buyer
to respond within the time required will be deemed to constitute disapproval by
Buyer of the project.  In the event Seller recommends and Buyer approves such
project, Seller shall conduct, propose or elect to participate in such project
and shall incur and pay as they become due the expenditures associated
therewith, which expenditures shall be taken into account for purposes of the
adjustment described in Section 7.6.  In the event Seller recommends and Buyer
disapproves such project, Buyer shall have the right to exclude the affected
Property from the sale hereunder and reduce the Base Price at the Closing by the
Agreed Value thereof.

 
12

--------------------------------------------------------------------------------

 



7.5           Preferential Rights to Purchase.  In the event any item of the
Interests is subject to a preferential right to purchase, then immediately after
the execution of this Agreement by Seller and Buyer, Seller will give all
required notices with respect to such preferential right and will afford the
person(s) holding such rights to exercise same based on the Agreed Value of the
Property subject thereto.


7.6           Adjustments for Operations Subsequent to the Effective Time.  The
following adjustments shall be made to the Base Price:


(a)           The Base Price shall be adjusted upward by all amounts actually
paid by Seller in respect of (i) actual direct operating expenses and capital
expenditures (other than those prohibited by the terms hereof), (ii) overhead or
indirect expenses paid pursuant to the terms of existing operating or similar
agreements, and (iii) ad valorem, property, production, severance and similar
taxes and assessments based upon or measured by the ownership of pro­perty, the
production or removal of hydrocarbons or the receipt of proceeds therefrom; all
to the extent such expenditures relate to the ownership or operation of the
Interests during the period from the Effective Time to the Closing Date.  Where
Seller is the operator of a Property, the Base Price shall be adjusted upward by
the amount of overhead expense that would have been payable by Seller if Seller
were not the operator.  Ad valorem taxes shall be prorated on the basis of time,
and if the taxes cannot be determined for the current taxable year, then the
amount thereof for the taxable year most recently ended shall be used in
determining ad valorem taxes attributable to a particular period of time.


(b)           The Base Price shall be adjusted downward by all production and
sale proceeds actually received by Seller (inclu­ding proceeds from sale or
salvage of any personal property forming a part of the Interests as well as the
hydrocarbons produced therefrom and attributable thereto) to the extent such
proceeds relate to production, ownership or operation of the Interests during
the period from the Effective Time to the Closing Date.  Proceeds received by
Seller after the Effective Time for the sale of production in storage at the
Effective Time shall remain the property of Seller and shall not give rise to an
adjustment.


7.7           Operations.  Following the Closing, Seller will use commercially
reasonable efforts to assist Buyer in succeeding Seller as the operator of all
Properties operated by Seller.


7.8           Investigation by Buyer; Disclaimer. By proceeding with the
Closing, Buyer acknowledges and agrees that it has (i) made such inquiry and
investigation as Buyer shall have deemed necessary and prudent with respect to
the Interests and the acquisition thereof pursuant to the terms of this
Agreement, including, without limitation, the value, condition and productive
capacity thereof and the oil and natural gas reserves expected to be produced
therefrom, (ii) formed its own independent judgment concerning the acquisition
of the Interests pursuant to the terms of this Agreement, and (iii) not relied
upon any representation, warranty or covenant made by Seller or any of its
officers, directors, employees or agents, or any of their respective
representatives, concerning the Interests or any matter related thereto, except
for the express representations, warranties and covenants made by Seller under
this Agreement.

 
13

--------------------------------------------------------------------------------

 



7.9           Revenues in Suspense.  At the Closing, Seller will deliver to
Buyer all revenues then held in suspense by Seller and relating to the
Interests, together with a current suspense register detailing the suspense
accounts.  Buyer agrees to pay when due to the owners thereof, or otherwise in
accordance with applicable law, all suspense revenues so delivered by Seller and
to indemnify and hold harmless Seller with respect to the payment thereof up to
but not exceeding the amount delivered by Seller.


ARTICLE 8
ENVIRONMENTAL REVIEW; ADJUSTMENTS


8.1           Physic­al Condition of the Properties.  The Proper­ties have been
used for oil and gas drilling, production, gathering and processing opera­tions,
related oil field operations and possibly for other opera­tions, whether of a
similar or dissimi­lar nature.  Physical changes in or under the Properties or
adjacent lands may have occurred as a result of such uses.  The Properties also
may contain buried pipelines and other equipment, whether or not of a similar
nature, the locations of which may not be known to Seller or be readily apparent
by a physi­cal inspection of the Properties.  Third parties may have used the
Properties or the surface rights thereon for other purposes as well.  Buyer
under­stands that Seller does not have the requisite informa­tion with which to
determine the exact nature or condition of the Properties nor the effect any
such use has had on the physi­cal condition of the Properties.  Buyer is hereby
notified that detectable amounts of regulated and unregulated chemicals and
other substances which may pose a threat to health or to plants or wild­life, or
which are known to cause illnesses, diseases, cancer, birth defects and other
reproductive harm, may be found in, on or around the Properties.  Adverse
physical conditions, including the presence of such chemi­cals and other
substances, may not be revealed by Buyer’s investiga­tion.  In addition, Buyer
acknowledges that some oil field produc­tion equipment may contain various
contaminants or hazardous sub­stances, including without limitation, asbestos
and/or naturally-occurring radioactive material (“NORM”).  In this regard, Buyer
expressly understand that NORM may affix or attach itself to the inside of
wells, materials, pipes and equipment as scale or in other forms, and that
wells, materials, pipes and equipment located on the Properties may contain NORM
and that NORM-contain­ing materials may be buried or have been otherwise
disposed of on the Properties.  Buyer also expressly under­stands that special
procedures may be required for the removal and disposal of various contaminants
or hazardous substances, including without limitation asbestos and NORM, from
the Properties where it may be found.  The statements in this Section 8.1 are
intended as disclosures of possible conditions existing on the Properties and
not an admission or acknowledgment that any such conditions actually exist.



 
14

--------------------------------------------------------------------------------

 

8.2           Environmental Assessment.  Buyer shall have the right, at Buyer’s
sole cost, risk, and expense, to undertake an environmental assessment of the
Properties during the period prior to the Closing.  Buyer and its agents shall
have the same right as Seller to enter upon the Properties, inspect the same,
conduct soil and water sampling, analysis and monitoring, and generally conduct
such tests, examina­tions, investiga­tions and studies as Buyer deems necessary
for preparing reports and making judgments relating to the Properties, their
condition, and the presence of chemicals and other sub­stances.  Seller shall
cooperate with Buyer and its agents in seeking to obtain third party consents
for access to those parcels of land within the Properties to which Seller may
not presently have access.  Buyer and its agents shall have reasonable access to
Seller’s agents and employees in the course of conducting Buyer’s environmental
assess­ment.  Buyer shall keep any data or information acquired in the course of
such examinations and the results of all analyses of such data and information
strictly confidential and not disclose same to any person or agency without the
prior written approval of Seller, except that Buyer may disclose to authorities
having jurisdic­tion such information as is required by law or by court order at
the same time that Buyer provides such information to Seller.  If Buyer
determines that conditions on a Property do not satisfy the environ­mental
standards set forth in Section 8.4 in any material respect, then Buyer may
notify Seller of such condition by provid­ing Seller, on or prior to the Title
Notice Date, a written “Notice of Environmental Defect” setting forth in detail
the facts giving rise to the claimed defect, the environmental standard which
Buyer claims is not satisfied, any Applicable Environmental Law which Buyer
contends has been breached or violated, and a written estimate of the proposed
remediation cost of such defect prepared by an independent environmental
consulting firm.  Buyer shall be deemed to have accepted without objection the
environmental conditions described in Schedule 4.10.


8.3           Access; Indemnification.  Access to the Proper­ties to conduct
Buyer’s environmental assessment shall be subject to the following
conditions:  Buyer waives and releases all claims against Seller and its
stockholders, directors, officers, employees, contractors and agents, for injury
to or death of persons or damage to property arising in any way from the
exercise of rights granted to Buyer hereby or the activities of Buyer or its
employees, agents or contractors on the Properties, provided that Buyer does not
hereby assume the risk of damage, injury or death attributable to the willful
misconduct or gross negligence of Seller, its stockholders, directors, officers,
employees, contractors or agents.  Buyer shall indemnify Seller, its
stockholders, directors, officers, employees, contractors and agents, and shall
hold each and all of said indemn­ities harmless from and against any and all
loss whatsoever arising out of (i) any and all statutory or common law liens or
other encumbrances for labor or materials furnished in connection with such
tests, sampl­ings, studies or surveys as Buyer may conduct with respect to the
Properties, and (ii) any injury to or death of persons or damage to property
occurring in, on or about the Proper­ties as a result of such exercise or
activities (except for any such injuries or damages caused by the gross
negligence or willful misconduct of any said indemnities).  Notwithstanding any
provision of this Agreement to the contrary, the foregoing obligation of
indemnity shall survive the Closing or the termination of this Agreement without
Closing.



 
15

--------------------------------------------------------------------------------

 

8.4.           Environmental Standards.  This section sets out the environmental
standards applicable to the Properties for pur­poses of this Agreement.


(a)           The Properties shall not have been used for the generation,
treatment, storage or disposal of a Hazardous Substance (as defined below) in a
manner or to an extent that would subject Seller to liability for violation of
any Applicable Environmental Laws.  Except as disclosed in Schedule 4.10, there
shall not have been any release or discharge of a Hazardous Substance from the
Properties in a manner or to an extent that would subject Seller to liability
for violation of any Applicable Environ­mental Laws.  “Hazardous Substance”
shall mean any hazardous substance, pollut­ant, contaminant, solid or hazardous
waste, hazardous waste constituents, hazardous material or toxic substance
subject to regulation or liability under Applicable Environmental Laws in force
as of the date hereof, including asbestos, NORM and any other substance or
material that would consti­tute or cause a health, safety or environmental
hazard on or at the Properties under Applicable Environmental Laws.


(b)           Except as set forth on Schedule 4.10, there are no agreements,
consents or administrative orders, injunctions, decrees, judgments, or other
directives of any governmental entities based on any Applicable Environmental
Laws, that require any material change in the present condition or remediation
of any of the Properties, and Seller has not received from any governmental
entity or any third party any written notice or claim advising Seller that it is
responsible for damages or response costs under Applicable Environmental Laws as
a result of Seller’s ownership or operation of the Properties, which notice or
claim remains outstanding and unremediated.


(c)           Except as set forth on Schedule 4.10, there has not occurred any
event in the use and operation of the Properties, and there does not exist on
the Properties, any condition that constitutes a violation of Applicable
Environmental Laws that reasonably could be expected to require or result in any
compliance action or remediation cost in excess of $25,000.


8.5           Properties Subject to Environmental Defect.  Seller shall have a
period of five (5) business days after the Title Notice Date to cure or
remediate the environ­mental defect(s) set out in any Notice of Environmental
Defect timely and properly given by Buyer.  All costs and expenses incurred by
Seller shall be borne and paid by Seller and shall not give rise to a Purchase
Price adjustment under Section 7.6.  In the event Seller is unable or unwill­ing
to cure or remedi­ate any such defect prior to Closing, one of the following
shall occur:


(a)           The parties shall agree upon an adjustment to the Purchase Price
to compensate Buyer (i) for the defect and all future liability associated
therewith or resulting therefrom, and (ii) for agreeing to indemnify, defend and
hold harmless Seller from and against any and all loss, cost, liability or
expense associated therewith or resulting therefrom.



 
16

--------------------------------------------------------------------------------

 

(b)           If the parties are unable to reach agreement pursuant to (a)
above, then the affected Property shall be excluded from the Interests and the
Base Price reduced by the Agreed Value thereof; provided, however, that Buyer
shall have the right at any time prior to Closing to proceed to Closing on the
subject Property with the adjustment proposed by Seller (if any) or to waive and
assume responsibility for the Defect and proceed to Closing on such Property
without an adjust­ment.


(c)           Notwithstanding the provisions of subsections (a) and (b) above:
(i) Buyer shall not be entitled to any adjust­ment of the Purchase Price at the
Closing by reason of asserted Environmental Defects affecting any single
Property unless the sum of the adjustments to the Base Price for Environmental
Defects affecting such Property exceeds the sum of $25,000; and (ii) Buyer shall
not be entitled to any adjust­ment of the Purchase Price at the Closing by
reason of asserted Environmental Defects unless the sum of all Environmental
Defect adjustments with respect to all of the Properties exceeds the sum of
$100,000.  The aggregate limitation at (ii) above shall not be construed to
prohibit the exclusion under subsection (b) above of one or more Properties in
the event the parties cannot reach agreement on the amount of the adjustment
with respect to any such Property or Properties, even if the sum of the Agreed
Values of all such Properties is less than $100,000.


(d)           From and after the Closing, Buyer shall be solely responsible for
and shall indemnify, defend and hold harmless Seller from and against any and
all loss, cost, liability or expense associated with or resulting from the
environmental condition of the Properties at and as of the Closing, regardless
of when the claim or condition giving rise to such claim arose, except to the
extent Seller’s failure to disclose such condition constitutes a breach of the
representations and warranties made by Seller in Section 4.10.


ARTICLE 9
CONDITIONS TO OBLIGATIONS OF BUYER


The obligation of Buyer to consummate the transactions provided for in this
Agree­ment shall be subject to the satisfaction of each of the following
conditions on or before the Closing Date, subject to the right of Buyer to waive
any one or more of such conditions:


9.1           Representations and Warranties of Seller.  At and as of the
Closing Date, the representations and warranties of Seller contained in Article
4 hereof shall be true and correct in all material respects as though made on
such date.


9.2           Performance of This Agreement.  Seller shall have duly performed
or complied in all material respects with all of the obligations to be performed
or complied with by Seller under the terms of this Agree­ment on or prior to the
Closing Date.

 
17

--------------------------------------------------------------------------------

 



ARTICLE 10
CONDITIONS TO OBLIGATIONS OF SELLER


The obliga­tions of Seller to consummate the transactions provided for in this
Agreement shall be subject to the satisfaction of each of the following
conditions on or before the Closing Date, subject to the right of Seller to
waive any one or more of such conditions:


10.1           Representations and Warranties of Buyer.  The representations and
warranties of Buyer contained in Article 5 hereof shall be true and correct in
all material respects at and as of the Closing Date.


10.2           Performance of This Agreement.  Buyer shall have duly performed
or complied in all material respects with all of the obligations to be
per­formed or complied with by Buyer under the terms of this Agree­ment on or
prior to the Closing Date.


ARTICLE 11
TERMINATION


11.1.           Noncompliance by Seller.  Buyer may terminate this Agreement by
written notice to Seller if the condi­tions to Buyer’s obligations under this
Agreement, as set forth in Article 9 hereof, shall not have been complied with
or performed in all material respects (and Seller shall not be prepared to
comply with or perform the same) by the date on which the Closing is to occur
(as set forth in Section 12.1), and such non-compliance or non-performance shall
not have been waived in writing by Buyer.  Under such circumstances, Buyer shall
be entitled to a return of the Deposit, which shall be Buyer’s sole remedy
hereunder.


11.2.           Noncompliance by Buyer.  Seller may terminate this Agreement by
written notice to Buyer if the conditions to Seller’s obligations under this
Agreement, as set forth in Article 10 hereof, shall not have been complied with
or performed in all material respects (and Buyer shall not be prepared to comply
with or perform the same) by the date on which the Closing is to occur (as set
forth in Section 12.1), and such non-compliance or non-performance shall not
have been waived in writing by Seller.  In such event, Seller shall retain the
Deposit as liquidated damages for Buyer’s failure to purchase the Interests in
accordance with the terms of this Agreement.  The parties hereto agree that time
is of the essence for the consummation of the transactions contemplat­ed hereby,
that the amount of damages caused by Buyer’s breach would be very diffi­cult to
calculate exactly, and that the provision for liquidated damages contained in
this Section 11.2 shall not be construed as a penalty provision.  Such right to
liquidated damages shall be Seller’s sole remedy here­under.


11.3           Excessive Title/Environmental Defects.  In the event the sum of
(i) the Title Defect adjust­ments to be made at Closing (including the Agreed
Value of Properties excluded pursuant to Section 3.4(b)), and (ii) the
Environmental Defect adjust­ments to be made at Closing (including the Agreed
Value of Properties excluded pursuant to Section 8.5(b)), exceeds the sum of
$2,500,000, then either Seller or Buyer may terminate this Agreement by written
notice to the other given at or prior to the Closing, in which event Buyer shall
be entitled to a return of the Deposit.

 
18

--------------------------------------------------------------------------------

 



11.4           Termination By Mutual Agreement.  This Agreement may be
terminated at any time prior to the Closing by mutual written agreement of the
parties, in which event Buyer shall be entitled to a return of the Deposit.


11.5           Obligations Following Termination. In the event this Agreement is
terminated pursuant to the provisions of Section 11.1, 11.2, 11.3 or 11.4,
neither party shall have any further rights or obligations under this Agreement,
with the exception of (i) the respective obligations of the parties as expressly
set out in Section 11.1 or 11.2, as applicable, and (ii) Buyer’s obligations
under Sections 7.1, 7.2 and 8.3, all of which shall survive such termination.


11.6           Cooperation by Buyer.  In the event of termination of this
Agreement, Seller shall be free to sell the Interests to any third party without
any limitation under or by reason of this Agreement.  Buyer shall cooperate with
Seller in effectuat­ing any such sale by promptly executing any instrument
reasonably requested by Seller evidencing the termination of this Agreement or
Buyer’s right to acquire the Interests.


11.7.           Arbitration.  In the event this Agreement is terminated by Buyer
pursuant to Section 11.1 hereof or by Seller pursuant to Section 11.2 hereof and
a dispute exists between the parties with respect to entitlement to the Deposit,
such dispute shall be resolved by binding arbitration conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration proceedings shall be conducted in Oklahoma City,
Oklahoma, by a single arbitrator agreed to by the parties, or if they are unable
to agree, selected by the AAA.  The arbitrator shall be a businessman or
attorney experienced in transactions involving the sale and purchase of oil and
gas properties.  The arbitrator shall be instructed to make a determin­ation
that either Buyer is entitled to return of the entire Deposit or Seller is
entitled to retain the entire Deposit.  The decision of the arbitrator shall be
conclusive and binding on the parties.  The general expenses of arbitration,
including the fees of the AAA if necessitated by reason of the failure of the
parties to agree upon an arbitrator, shall be borne equally by Seller and Buyer;
however, each party shall bear and pay the fees and expenses of its own
witnesses, legal counsel and of the collection and presentation of its evidence.


ARTICLE 12
CLOSING


12.1           Date and Place.  The Closing shall be held at 9:00 o’clock a.m.
on December 8,  2010 (the date on which the Closing actually occurs is referred
to herein as the “Closing Date”).  The Closing shall take place in the offices
of McAfee & Taft A P.C., Seller’s counsel, at 10th Floor, Two Leadership Square,
Oklahoma City, Oklahoma.


12.2           Satisfaction of Conditions.  Not later than two (2) business days
prior to the Closing Date, each party shall provide the other party such
evidence of satisfaction of conditions under Articles 9 and 10 hereof as the
other party shall have reasonably and timely requested.

 
19

--------------------------------------------------------------------------------

 



12.3           Assignment.  At the Closing, Seller shall deliver to Buyer a
fully executed and acknowledged Assignment, Conveyance and Bill of Sale, in the
form attached hereto as Exhibit B, assigning the Interests to Buyer.


12.4           Determination and Payment of Purchase Price.  On the day that is
two (2) business days prior to the date scheduled for the Closing, Seller shall
furnish to Buyer (i) a summary of the Base Price adjustments to be effected at
the Closing pursuant to Sections 3.4, 7.6 and 8.5 hereof, and (ii) based upon
the information at (i), a calculation of the Purchase Price.  Buyer and Seller
shall work together diligently and in good faith prior to the Closing in an
effort to agree upon the amount of the adjustments necessary to determine the
Purchase Price, and if they do so agree, the agreed amount thereof, less the
Deposit, shall be paid by Buyer to Seller by wire transfer of immediately
available funds at the Closing.  If the parties cannot agree on the adjustment
amounts necessary to determine the Purchase Price, the Closing shall occur as
scheduled based on Seller’s reasonable, good faith estimate of the Purchase
Price (“Seller’s Estimate”) and the difference between Seller’s Estimate and
Buyer’s calculation of the Purchase Price shall be deposited in escrow with a
mutually-agreeable corporate escrow agent pending a final determination of the
Purchase Price.  In such event the final Purchase Price shall be determined
either (i) by subsequent agreement of the parties, or (ii) by binding
arbitration pursuant to an arbitration proceeding initiated and conducted in
accordance with the Commercial Arbitration Rules of the AAA.  The arbitration
proceedings shall be conducted in Oklahoma City, Oklahoma, by a single
arbitrator agreed to by the parties, or if they are unable to agree, selected by
the AAA.  The arbitrator shall be a businessman or attorney experienced in
transactions involving the sale and purchase of oil and gas properties.  The
decision of the arbitrator shall be conclusive and binding on the parties.  In
the event arbitration is necessary to determine the Purchase Price, prior to
initiating the arbitration, each party shall furnish to the other a statement of
such party’s calculation of the final Purchase Price.  All fees and expenses of
the arbitration, including attorneys’ fees, expert witness fees and all other
out-of-pocket expenses of both parties, shall be paid by the party whose
calculation of the Purchase Price bears the greatest difference from the
Purchase Price determined by the arbitrator.  The award of the arbitrator shall
not be subject to appeal or judicial review of any nature and shall be promptly
furnished to the escrow agent who shall make distribution of the escrowed funds
in a manner consistent with such award.


12.5           Lien Releases.  Seller shall deliver to Buyer a duly executed
release of each unreleased lien granted by Seller and covering or affecting the
Properties and, where any such lien or mortgage is filed in the real estate
records of the county, such release shall be executed and acknowledged and in a
form suitable for recording.


12.6           Letters in Lieu.  Seller shall execute and deliver to Buyer at
the Closing, on forms prepared by Buyer and reasonably acceptable to Seller,
transfer orders or letters in lieu thereof directing all purchasers of
production to make payment to Buyer of proceeds attributable to production from
the Interests from and after the Effective Time.



 
20

--------------------------------------------------------------------------------

 

12.7           Transfer of Operations.  Seller shall execute and deliver to
Buyer all forms required by state or federal law or regulations to reflect the
resignation of Seller as operator of the Properties operated by Seller at and as
of the Closing, and Seller will use its commercially reasonable efforts in
accordance with Section 7.7 of this Agreement to support Buyer in being
designated or elected operator of such Properties under applicable operating and
similar agreements. The parties shall execute and deliver at Closing a
Transition Services Agreement in the form attached hereto as Exhibit C for the
provision by Seller of accounting and operational services for a period no
longer than 90 days.


12.8           Gathering System.  Seller shall cause WG Pipeline to execute and
deliver to Buyer a recordable form of assignment, in a form reasonably
satisfactory to Buyer, of all easements, rights-of-way, equipment and other real
and personal property owned by WG Pipeline and comprising or relating to the
Gathering System.


12.9           Chico Yard.  Seller shall execute and deliver to Buyer a
recordable form of special warranty deed, in a form reasonably satisfactory to
Buyer, to the Chico Yard.


12.10           Suspense Funds.  Seller will deliver the suspense funds to
Buyer, pursuant to Section 7.9.


12.11           Other Actions.  Seller and Buyer shall take such other and
further actions as may be necessary or convenient to effectuate the Closing and
consummate the transactions contemplated hereby.


ARTICLE 13
POST-CLOSING MATTERS


13.1           Sales Taxes.  It is understood that the Purchase Price does not
include sales taxes, if any, that may be imposed on account of the transactions
contemplated hereby.  Buyer will be responsible for all such taxes, will remit
same to the proper governmental authorities within the time allowed by law for
payment thereof and will hold Seller harmless with respect thereto, including
any penalties or interest assessed for late payment.



 
21

--------------------------------------------------------------------------------

 

13.2           Receipts and Disbursements.  If, after the Closing, Buyer
receives any funds relating to operations on or production from the Interests
prior to the Effective Time, or Seller receives any funds relating to operations
on or production from the Interests after the Effective Time, then the party
receiving such funds shall account therefor and pay the same to the other party
promptly after receipt thereof.  Likewise, if Buyer shall be required to pay any
amount relating to items of the Interests which accrued to the owner of the
Interests before the Effective Time (and not otherwise assumed by Buyer herein),
or if Seller shall be required to pay any amount relating to items of the
Interests which accrued to the owner of the Interests after the Effective Time
(and not otherwise prohibited by the terms of this Agreement), then the party
making such payment shall invoice the other party for the amount of such payment
and the party receiving such invoice promptly shall pay the
same.  Notwithstanding the foregoing, there shall be no accounting for amounts
received or paid which have already been taken into account in calculating the
Purchase Price.  In determining the amount paid by a party accruing during a
period of time in respect of ad valorem taxes, the taxes shall be prorated as
provided in Section 7.6.


13.3   Allocation of Liability.   Except with respect to environmental liability
assumed by Buyer in connection with the Closing, as provided in Section 8.5(d),
Seller shall remain liable and responsible for all costs and expenses
attributable to the ownership or operation of the Interests prior to the
Effective Time, including, without limitation  (i) claims, investigations,
administrative proceedings, arbitration or litigation or damages directly or
indirectly arising out of, or resulting from, actual or claimed personal injury,
illness or death; other torts, private rights of action given under any law, or
violation of any law; or property damage, damage to structures, fences,
irrigation systems and other fixtures, crops, livestock and other personal
property in the ordinary course of business; (ii) claims of improper calculation
or payment of royalties (including overriding royalties and other burdens on
production) related to deduction of post-production costs or use of posted or
index prices or prices paid by affiliates; (iii) the net negative amount of all
production, pipeline, plant, or other balancing obligations not disclosed in
Schedule 4.11(j); (vi) property expenses, costs and liabilities of Seller
relating to the ownership and operation of the Interests and the producing,
transporting and marketing of hydrocarbons from the Interests; (v) tax
obligations; and (vi) claims for indemnification, contribution, or reimbursement
from any third person with respect to liabilities, losses, costs and expenses
described in the preceding clauses (i) through (vi), whether pursuant to
contract or otherwise in each instance for periods prior to the Effective Time
(“Seller Retained Liabilities”).  Buyer shall be liable and responsible for all
costs and expenses attributable to the ownership or operation of the Interests
after the Effective Time, including, without limitation, the plugging and
abandonment of all wells located on the Properties and the restoration of the
surface in accordance with the terms of the Leases and applicable law.
 

 
22

--------------------------------------------------------------------------------

 

13.4           Books and Records.  Seller shall deliver to Buyer, as soon as
practicable after the Closing Date (but in no event more than ten (10) days
after the Closing Date), all original books, files, records and other
information of Seller (including, without limitation, land, geological,
engineering and accounting files, records and other material) relating to the
Interests; provided, however, that Seller shall not be required to deliver to
Buyer original accounting files and records for any period prior to the closing
date, including, without limitation, collection of receivables, management of
payables, recording and disbursement of revenues, preparation of financial
statements, the conduct of audits and the filing of tax returns.  Seller shall
deliver to Buyer copies of requested accounting files and records for the period
commencing on the effective date and ending on the closing date and shall
deliver original accounting files and records for periods subsequent to the
closing date. Seller shall, when reasonably requested by Buyer, provide copies
of the retained accounting files and records.  For a period of four (4) years
after the delivery of such files and records, Buyer shall permit Seller
reasonable access to such files and records solely for tax and accounting
purposes, but such right of access shall not constitute an obligation of Buyer
to maintain such files in the same form as maintained by Seller prior to
delivery thereof.


ARTICLE 14
MISCELLANEOUS


14.1           Notices.  All communications required or permit­ted to be given
under this Agreement shall be in writing and delivered, mailed or transmitted to
the parties at the addresses set out below.  Notices shall be deemed given when
received except that notices given by facsimile transmission on weekends,
holidays or after 5:00 p.m. Central Time, shall be deemed received on the next
business day.  If delivered by commercial delivery service or mailed by
registered or certified mail, the delivery receipt shall be evidence of the date
of receipt.  Either party may, by written notice so delivered to the other,
change the address to which delivery shall thereafter be made.


(a)           Notices to Seller:


RWG Energy, Inc.
Meridian Tower, Suite 650
5100 E. Skelly Drive
Tulsa, OK 74135
Attn:  Mr. Drake N. Smiley, Sr. Vice President
Fax No. (918) 663-9540


With copy to:


C. David Stinson, Esq.
McAfee & Taft A Professional Corporation
10th Floor, Two Leadership Square
Oklahoma City, OK 73102
Fax No. (405) 235-0439



 
23

--------------------------------------------------------------------------------

 

(b)           Notices to Buyer:


Milagro Producing, LLC
1301 McKinney, Suite 500
Houston, TX 77010
Attn: Senior Vice President – Business Development
Fax No. (713) 750-1601


14.2           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


14.3           Counterparts.  This Agreement may be executed in any number of
counterparts which taken together shall constitute one and the same instrument
and each of which shall be considered an original for all purposes.


14.4           Expenses.  Each party hereto will bear and pay its own expenses
of negotiating and consummating the transactions contemplated hereby.


14.5           Section Headings.  The section headings con­tained in this
Agreement are for convenient reference only and shall not in any way affect the
meaning or interpretation of this Agreement.


14.6           Superseding Effect.  This Agreement supersedes any prior
agreement or understanding between the parties with respect to the subject
matter hereof.


14.7           Governing Law; Enforcement.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Texas
applicable to contracts made and to be performed entirely therein.  The
prevailing party in any litigation initiated to enforce rights under or collect
damages for breach of this Agreement shall be entitled to reimbursement from the
non-prevailing party of all costs and expenses, including attorneys’ fees,
incurred by the prevailing party in connection with such litigation.


14.8           Exhibits and Schedules.  The Exhibits and Schedules referred to
herein are attached hereto and by this refer­ence made a part hereof.


14.9           Announcements.  Seller and Buyer shall consult with each other
with regard to all press releases and other announcements issued by either party
concerning this Agreement or the transaction contemplated hereby and, except as
may be required by applicable laws or the applicable rules and regula­tions of
any governmental agency or stock exchange, neither Buyer nor Seller shall issue
any such press release or other publicity without the prior written consent of
the other party.



 
24

--------------------------------------------------------------------------------

 

14.10           Survival.  Except with respect to the representations and
warranties made by Seller in Section 4.7 hereof, which shall survive for the
applicable limitations period for the collection of such taxes, the
representations and warranties of Seller set out in Article 4 hereof shall
survive the Closing for a period of one (1) year.  Accordingly, Buyer shall have
no claim against Seller for breach of warranty or inaccuracy of representation
made by Seller in said Article 4 unless Buyer gives Seller written notice of
such claim, with such specificity as may be reasonable under the circumstances
(including an estimate of the amount thereof), prior to 5:00 p.m. Central Time
on the day that is one (1) year from the Closing Date, or if such day is not a
business day, then prior to 5:00 p.m. Central Time on the first business day
following the day that is one (1) year from the Closing Date.  The
representations and warranties of Buyer set out in Article 5 hereof shall
survive the Closing indefinitely.  The respective covenants of Seller and Buyer
under this Agreement shall survive the Closing without limitation (for this
purpose, nothing contained in Article 4 hereof shall be deemed to be a
covenant).


14.11           Indemnification.  Seller shall indemnify, defend and hold Buyer
harmless against any damage, deficiency, loss, cost, liability and expense,
including court costs and attorneys’ fees, directly resulting from (i) any
inaccuracy of representation or breach of warranty made by Seller under this
Agreement, subject to the limitations set out in Section 14.10, (ii) any breach
of covenant on the part of Seller hereunder, and (iii) the Seller Retained
Liabilities.  Buyer agrees to indemnify, defend and hold Seller harmless against
any damage, loss, cost, liability and expense, including court costs and
attorneys’ fees, resulting from (i) any inaccuracy of representation or breach
of warranty made by Buyer under this Agreement, (ii) any breach of covenant on
the part of Buyer hereunder, (iii) the post-Effective Time liabilities allocated
to Buyer pursuant to Section 13.3, and (iii) the environmental liabilities
assumed by Buyer pursuant to Section 8.5(d).


14.12           Knowledge Qualifier.  Any representation or warranty made by
Seller in this Agreement that is qualified by the phrase, “to Seller’s
knowledge” or other similar language shall mean to the actual knowledge of any
of the following described officers of Seller: (i) Larry E. Lee, President and
CEO; (ii) G. Les Austin, Senior Vice President and CFO; (iii) Larry G. Rampey,
Senior Vice President, Operations; or (iv) Drake N. Smiley, Senior Vice
President, Land and Legal.


14.13           Further Assurances.  After the Closing the parties shall, at the
sole cost and expense of the requesting party if more than an immaterial expense
is involved, (i) furnish such additional information, (ii) execute and deliver
such additional documents, and (iii) perform such additional acts, as may be
necessary and reasonably requested by the other party or parties to effect the
transaction contemplated by this Agreement.



 
25

--------------------------------------------------------------------------------

 

14.14           Waiver.  The rights and remedies of the parties to this
Agreement are cumulative and not alternative.  Neither the failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
the documents referred to herein will operate as a waiver of such right, power
or privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.  To the
maximum extent permitted by applicable law, (i) no waiver of any claim or right
under this Agreement will be valid unless evidenced by a writing signed by the
waiving party, (ii) no waiver given by a party will be applicable except in the
specific instance for which it is given, and (ii) no notice to or demand on a
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to
herein.


14.15           Public Announcements.  In the event that either party wishes or
is required to make a regulatory filing, issue a press release or include
information concerning the transaction contemplated hereby in another document
prior to Closing or at Closing, such party will endeavor to provide the other
with a draft of the filing, press release or other document for review at least
one (1) business day before its filing, release or delivery.  The parties will
attempt in good faith to expeditiously reach agreement on such statement and the
contents thereof.  Subject to the further terms of this Agreement and the
Confidentiality Agreement, failure to provide comments back to the other party
within one (1) business day of receipt of the filing, press release or other
document will be deemed consent to the public disclosure of the filing, press
release or other document and the content thereof. Executed as of the date first
above written.



   
SELLER:
         
RWG Energy, Inc., a Delaware corporation
       
By
/s/  Drake N. Smiley
   
Senior Vice President
               
BUYER
         
Milagro Producing, LLC, a Delaware limited liability company
       
By
/s/  Marshall Munsell
   
Senior Vice President




 
26

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS AND SCHEDULES




Exhibits


A                Properties; Description; WI and NRI


A-1             Description of Chico Yard


A-2             Description of Gathering System


B                Form of Assignment, Conveyance and Bill of Sale


C                Form of Transition Services Agreement


Schedules


2.4                Agreed Values


3.2(c)           Properties for Which Title is Held by a Third Party


4.6                Long-Term Production Sale Contracts


4.8                Material Executory Contracts; Commitments


4.9                Pending and Threatened Claims/Litigation


4.10               Environmental Matters


4.11(a)          Royalty Claims/Demands


4.11(b)          Proceeds Not Being Paid Currently; Suspense


4.11(c)          Temporarily Abandoned and Shut-in Wells


4.11(d)          Outstanding AFEs/Capital Expenditure Commitments


4.11(h)          Preferential Rights; Consents to Assign


4.11(j)            Production/Pipeline Imbalances; Payout Balances

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Properties, Descriptions; WI and NRI
Lease Descriptions




Intentionally Omitted



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1




Legal Description:
Intentionally Omitted
   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


Gathering System Map;
Easements and Rights of Way




Intentionally Omitted

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


ASSIGNMENT, CONVEYANCE AND BILL OF SALE


THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”) is from RWG
Energy, Inc., a Delaware corporation (“Assignor”), to Milagro Producing, LLC, a
Delaware limited liability company (“Assignee”), having a mailing address of
1301 McKinney, Suite 500, Houston, Texas 77010.


1.           Granting Clause.  Assignor, for and in consideration of the sum of
Ten Dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and subject to the exceptions and
reservations hereinafter set forth, does hereby grant, bargain, sell, convey,
set over, assign and transfer unto Assignee all of Assignor’s right, title and
interest in, to and under the properties, rights and interests described in 1.1
through 1.5 below (subject to such exceptions and reservations, hereinafter
called the “Interests”):


1.1           The oil and gas leases, the oil, gas and mineral leases, and the
licenses, permits and orders (the “Leases”) which either are described in
Exhibit A or which authorize or relate to the explora­tion for and production of
oil, gas and other minerals from the lands described in Exhibit A (the “Land”);


1.2           All wells, personal property, fixtures, pipelines, inventory,
equipment and improvements located on the Leases or the Land, or used or
obtained in connec­tion with the ownership, exploration, development or
operation of the Leases or the Land, or the production, sale, processing,
treating, storing, gathering, transportation or disposal of hydrocarbons, water
or any other substances produced from the Leases or the Land or attributable
thereto;


1.3           To the extent assignable, all contracts, agreements, leases,
licenses, easements, rights under orders of regulatory authorities having
jurisdiction with respect to, and other properties and rights of every nature
whatsoever in or incident to the ownership, explora­tion, development, use or
occupancy of the Leases or the Land or any interest therein, or the production,
sale, processing, treating, storing, gathering, transportation or disposal of
hydrocarbons, water or any other substance produced therefrom or attributable
thereto, including, without limitation, all mineral, royalty, overriding
royalty, production payment, net profits and other rights and interests in or to
share in the proceeds from the sale of production from the Leases or the Land,
and all rights and obligations relating to gas underproduction and
overproduction (including the right and obligation to balance in kind or by cash
payment);


1.4           All other rights and interests of every nature whatsoever owned by
Assignor relating to the Leases or the Land or the ownership or operation
thereof, including, but not limited to, surface leases, yards and undeveloped
leasehold; and

 
1

--------------------------------------------------------------------------------

 

1.5           All of the properties, interests and rights described in 1.1
through 1.4 above as the same may be enlarged by the discharge of any payments
out of production or by the removal of any charges or encumbrances to which any
of said properties, interests or rights are subject; any and all renewals and
exten­sions of any of said properties, interests or rights; all contracts and
agreements supplemental to or amendatory of or in substitution for the contracts
and agreements described above; and all rights, titles and interests accruing or
attributable to the Leases by virtue of being included in any unit;


excepting and reserving, however, unto Assignor: (i) all accounts receivable
relating to the properties, interests and rights described in 1.1 through 1.5
above and accruing prior to the Effective Time; (ii) all claims accruing prior
to the Effective Time that may be satisfied by the payment of money; (iii) all
hydro­carbon production from or attributable to the properties, interests and
rights described in 1.1 through 1.5 above with respect to all periods prior to
the Effective Time, including all proceeds attributable thereto and all
hydrocarbons owned by Assignor and in storage at the Effective Time; (iv) all
personal property and equipment located in Assignor’s Chico Yard; and (v) any
refunds or additional revenues accruing to the properties, interests and rights
described in 1.1 through 1.5 above, including any adjustments for expenses paid
by Assignor and relating to the period prior to the Effective Time.


TO HAVE AND TO HOLD the Interests unto Assignee, its successors and assigns,
forever.


2.           No Warranty.  This Assignment is made and delivered without
warranty of any kind, express or implied.


3.           Personal Property Disclaimer.  ASSIGNOR EXPRESSLY DISCLAIMS AND
NEGATES AS TO PERSONAL PROPERTY AND FIXTURES INCLUDED IN THE INTERESTS: (i) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (ii) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE;  (iii) ANY IMPLIED OR EXPRESS
WARRANTY AS TO CONDITION; and (iv) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY
TO MODELS OR SAMPLES OF MATERIALS.  By acceptance hereof, Assignee agrees that
to the extent required to be operative, the disclaimers of warranties contained
herein are “conspicuous” disclaimers for purposes of any applicable law, rule or
order.


4.           Allocation of Liability.  Except with respect to environmental
liability assumed by Assignee in connection with the Closing, as hereinafter
provided, Assignor shall remain liable and responsible for all costs and
expenses attributable to the ownership or operation of the Interests prior to
the Effective Time, including, without limitation: (i) claims, investigations,
administrative proceedings, arbitration or litigation or damages directly or
indirectly arising out of, or resulting from, actual or claimed personal injury,
illness or death; other torts, private rights of action given under any law, or
violation of any law; or property damage, damage to structures, fences,
irrigation systems and other fixtures, crops, livestock and other personal
property in the ordinary course of business; (ii) claims of improper calculation
or payment of royalties (including

 
2

--------------------------------------------------------------------------------

 

overriding royalties and other burdens on production) related to deduction of
post-production costs or use of posted or index prices or prices paid by
affiliates; (iii) the net negative amount of all production, pipeline, plant, or
other balancing obligations; (vi) property expenses, costs and liabilities of
Assignor relating to the ownership and operation of the Interests and the
producing, transporting and marketing of hydrocarbons from the Interests;
(v) tax obligations; and (vi) claims for indemnification, contribution, or
reimbursement from any third person with respect to liabilities, losses, costs
and expenses described in the preceding clauses (i) through (vi), whether
pursuant to contract or otherwise in each instance for periods prior to the
Effective Time (“Assignor Retained Liabilities”).  Assignee shall be liable and
responsible for: (i) any and all obligations and liabilities of Assignor
relating to the condition of or the restoration of the Land, or the remediation
of any condition thereon, including, without limitation, (A) obligations and
liabilities under applicable environmental laws, rules and regulations, (B)
obligations and liabilities under other laws (including the common law), rules
and regulations, and (C) obligations and liabilities relating to the plugging of
wells, and (ii) all costs and expenses attributable to the ownership or
operation of the Interests after the Effective Time.  The provisions of this
Section 4 are not intended to limit or abrogate (y) any contrary agreement
between Assignor and Assignee with respect to the responsibility for certain
pre-Effective Time obligations or liabilities, or (z) any claim that Assignee
may have against Assignors for inaccuracy of representation or breach of
warranty made outside of this Assignment and relating to the environmental or
other condition of the Land.


5.           Separate Assignments.  Separate assignments of the Interests or
portions thereof on officially approved forms may be executed by Assignor and
delivered to Assignee as necessary to satisfy applicable statutory or regulatory
requirements.  Such assignments shall be deemed to contain all of the rights,
titles, limitations and privileges set forth herein as fully as though they were
set forth in each such assignment.  The interests conveyed by such separate
assignments are the same as, and not in addition to, the Interests conveyed
herein.


6.           Further Assurances.  Assignor will execute, acknowledge and deliver
such further conveyances and other instruments as may be reasonably necessary
more fully to assure to Assignee, its successors or assigns, all of the
respective properties, rights, titles, interests, estates, remedies, powers and
privileges by this Assignment granted, bargained, sold, conveyed, set over,
assigned and transferred to or otherwise vested in Assignee, or intended so to
be.


7.           Effective Time.  This Assignment shall be effective for all
purposes as of 7:00 a.m., Central Daylight Time, on October 1, 2010  (the
“Effective Time”).


8.           Counterparts.  This Assignment may be executed in several original
counterparts, all of which are identical except that to facilitate filing and
recording, counterparts to be filed and recorded in the appropriate records of
each county may have included in Exhibit A only those portions of Exhibit A that
contain descriptions of the Interests which are subject to the recording acts
and located in said county.  Every counterpart of this Assignment shall be
deemed to be an original for all purposes, and all such counterparts together
shall constitute one and the same instrument.  A counterpart of this Assignment
with all portions of Exhibit A attached thereto will be kept at the offices of
Assignee at the address indicated above.



 
3

--------------------------------------------------------------------------------

 

9.           Miscellaneous.


9.1           Assignor hereby grants and transfers to Assignee, its successors
and assigns, to the extent so transferable, the benefit of and the right to
enforce the covenants and warranties, if any, which Assignor is entitled to
enforce with respect to the Interests against Assignor’s predecessors in title
to the Interests.


9.2           Assignor shall be entitled to all revenues attributable to
production from the Interests prior to the Effective Time.  Assignee shall be
entitled to all revenues attributable to production from the Interests from and
after the Effective Time.  Any party receiving production revenues or other
amounts allocated to the other party under the terms of this Assignment promptly
shall remit the same to the party entitled thereto.


9.3           References herein to liens, encumbrances, agreements and other
matters shall not be deemed to ratify or acknowledge any such lien, encumbrance,
agreement or other matter, or to create any rights in any third party.


9.4           Unless provided otherwise, all recording references in Exhibit A
are to the real property records of the counties in which the Interests are
located.


9.5           This Assignment shall be binding upon and shall inure to the
benefit of Assignor and Assignee, and their respective successors and assigns.


EXECUTED by Assignor on the date reflected in the acknowledgment of execution,
but effective for all purposes as of the Effective Time.


“ASSIGNOR”


RWG Energy, Inc., a Delaware corporation




By_________________________________
Drake N. Smiley, Senior Vice President


“ASSIGNEE”


Milagro Producing, LLC, a Delaware limited liability company




By_________________________________
Marshall Munsell, Senior Vice President -
Business Development



 
4

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS


STATE OF OKLAHOMA                  )
)    ss.
COUNTY OF OKLAHOMA               )


The foregoing instrument was acknowledged before me this ___ day of December,
2010, by Drake N. Smiley, Senior Vice President of RWG Energy, Inc., a Delaware
corporation, on behalf of the corporation.


______________________________________
Notary Public
Commission No._______________


My commission expires:
__________________________




STATE OF OKLAHOMA                  )
)    ss.
COUNTY OF OKLAHOMA               )


The foregoing instrument was acknowledged before me this ___ day of December,
2010, by Marshall Munsell, Senior Vice President of Milagro Producing, LLC, a
Delaware limited liability company, on behalf of the company.


______________________________________
Notary Public
Commission No._______________


My commission expires:
__________________________



 
5

--------------------------------------------------------------------------------

 

EXHIBIT C


TRANSITION SERVICES AGREEMENT
 
This Transition Services Agreement (this "Agreement"), dated as of ________,
2010, is entered into by and between RWG Energy, Inc, a Delaware corporation
("Service Provider") and Milagro Producing, LLC, a Delaware limited liability
company ("Buyer").  Service Provider and Buyer are referred to collectively
herein as the "Parties," and each a "Party."


RECITALS
 
WHEREAS, pursuant to that certain Purchase and Sale Agreement (the "Purchase
Agreement") dated as of October 28, 2010, by and between Service Provider and
Buyer, Buyer has acquired certain Interests from Service Provider; and


WHEREAS, Buyer has requested that Service Provider continue certain operations
with respect to the Interests for a limited time following Closing, upon the
terms and conditions set forth herein.


NOW THEREFORE, for and in consideration of the premises and of the mutual
promises, covenants, conditions, and agreements of the Parties contained herein
and in the Purchase Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows.


ARTICLE 1
 
PROVISION OF TRANSITION SERVICES
 
Section 1.1 Provision of Transition Services.  From and after the Closing Date
and until the end of the date set forth in Schedule 1 with respect to each
service described therein (the "Transition Period"), Service Provider will
provide (or cause to be provided) to Buyer the services described on Schedule 1
(the "Transition Services").  In no event shall Transition Services include
field services.  It is expressly understood that with respect to Properties
operated by Service Provider prior to the Closing, Buyer shall assume field
operations of such Properties promptly after the Closing and shall file
appropriate forms and reports with the Texas Railroad Commission and other
applicable state and federal agencies to be officially designated as the
operator of such Properties.  In this regard, it is assumed that Buyer will
employ Seller’s field employees responsible for the Properties effective as of
the Closing Date.  In no event shall Service Provider be required to advance
funds on behalf of Buyer or incur any obligations or liabilities on behalf of
Buyer in connection with providing Transition Services hereunder.
 

 
1

--------------------------------------------------------------------------------

 

Section 1.2 Employees; Equipment and Facilities.  Service Provider shall utilize
the same or substantially the same personnel (“Transition Personnel”), equipment
and facilities to provide the Transition Services as employed and utilized by
Service Provider immediately prior to the Closing.  There shall not be deemed or
construed to be an express or implied contract of employment between Buyer and
any Transition Personnel or any other employee or Person employed by Service
Provider.  No Transition Personnel shall receive, or be entitled to receive
(whether before, during, or after the Transition Period) any payment, benefit,
or other compensation of any type directly from Buyer on account of the
Transition Services.
 
Section 1.3 Representatives.  Service Provider shall, during normal business
hours during the term of this Agreement, keep representatives available (whether
by telephone, in person, or electronic communication) to receive communications
and respond to inquiries from Buyer regarding the Transition Services.
 
Section 1.4 Standard of Performance.  Service Provider shall provide, or cause
to be provided, the Transition Services in compliance in all respects with
applicable Laws, in good faith, and in accordance with past practices in the
ordinary course of its oil and gas exploration and production
business.  Notwithstanding the foregoing, Buyer acknowledges that Service
Provider and its Affiliates are not professional providers of the types of
services included in the Transition Services and that the personnel providing
such services have other responsibilities and will not be dedicated full-time to
performing the Transition Services.
 
Section 1.5 Independent Contractor Relationship.  The Parties acknowledge and
agree that Service Provider shall provide the Transitions Services as an
independent contractor.  Service Provider shall have the sole discretion and
responsibility to determine the specific manner and means by which the
Transition Services are to be performed and the authority to control, oversee,
and direct the performance of the details of the Transition Services, Buyer
being only interested in the results obtained.  Except to the extent required to
enable Service Provider to perform its duties as set forth in this Agreement,
neither Party is the agent of the other.
 
ARTICLE 2
 
LIMITATIONS
 
Section 2.1 No Joint Venture or Partnership.  This Agreement is not intended to
create, and shall not be construed as creating, a joint venture, partnership, or
other association pursuant to applicable Law.  Except as specifically provided
to the contrary in this Agreement, neither Party shall be responsible for the
obligations or actions of the other Party, and each Party shall be severally
liable for its obligations arising hereunder.
 

 
2

--------------------------------------------------------------------------------

 

Section 2.2 Violation of Law; Conflicts.  Notwithstanding anything to the
contrary in this Agreement, Service Provider shall not be required to provide
any Transition Service if the provision of such Transition Service would (or, in
the reasonable opinion of Service Provider, might) violate any Laws or any
contract, agreement, or other arrangement (whether written, oral, or otherwise).
 
Section 2.3 Modifications and Fees.  In no event shall Service Provider be
obligated to: (a) make modifications to its existing systems, equipment,
records, or procedures; (b) acquire or expand assets, equipment, rights, or
properties (including, without limitation, computer equipment, software,
furniture, fixtures, machinery, vehicles, tools, and other tangible personalty)
beyond the level and location currently provided by Service Provider as of the
date hereof; (c) hire additional employees or contractors; or (d) pay any costs
related to the transfer or conversion of data from Service Provider or its
Affiliates to Buyer.
 
Section 2.4 Conflicts of Interest.  Service Provider and Buyer shall cooperate
in good faith to establish reasonable guidelines for Service Provider to
minimize any potential conflicts of interest in providing the Transition
Services and in the operation of the business with respect to the Interests.
 
ARTICLE 3
 
COMPENSATION AND DEFAULT
 
Section 3.1 Compensation.  During the Transition Period  (unless earlier
terminated as to such Transition Service or this Agreement as a whole), Buyer
shall pay to Service Provider the amount set forth on Schedule 1.
 
Section 3.2 Payment.  Buyer shall pay all amounts due on or before the date
specified in Schedule 1 in immediately available funds to one or more bank
accounts designated by Service Provider.  Interest shall accrue on any unpaid
amounts at the Agreed Rate from the date due.
 
Section 3.3 Payment Disputes.  Any dispute that is not resolved between the
Parties shall be resolved in accordance with the dispute resolution procedures
set forth in Section 6.4.
 
Section 3.4 Buyer Default.  It shall constitute a default on behalf of Buyer if
Buyer fails to timely pay any amount due (a "Buyer Default") for Transition
Services provided pursuant to this Agreement in accordance with the provisions
of this Article 3, which failure continues for at least ten (10) business days
following receipt of written notice to Buyer that such amount is past due.  Upon
the occurrence of a Buyer Default, Service Provider may, in addition to any
other remedies that it may have at Law, equity, or otherwise suspend all or any
portion of the provision of Transition Services, including Transition Services
for which payment is outstanding, until such time as the Buyer Default is cured
and all indebtedness to Service Provider under this Agreement for such suspended
Transition Services is paid in full.
 

 
3

--------------------------------------------------------------------------------

 



Section 3.5 Service Provider Default.
 
(a) Subject to the rights of Service Provider in Section 3.4, it shall
constitute a default on behalf of Service Provider (an "Service Provider
Default") if Service Provider materially fails to provide a Transition Service
to Buyer in accordance with the terms and conditions of this Agreement, which
failure continues for at least thirty (30) days following receipt of written
notice to Service Provider; provided, however, that if Service Provider cannot
reasonably cure such failure within such thirty (30) day period, no Service
Provider Default shall be deemed to have occurred, provided that Service
Provider demonstrates that it has taken steps to cure such failure within such
thirty (30) day period and diligently prosecutes such cure to completion.
 
(b) Upon the occurrence and continuance of a Service Provider Default, Buyer
may, as its sole remedy, terminate this Agreement and recover from Service
Provider the fee paid by Buyer for the current month, together with liquidated
damages in the amount of one month’s fee hereunder.  Following such termination,
Service Provider shall use commercially reasonable efforts to assist Buyer in
taking over the Transition Services or engaging another service provider to
perform such services..
 
ARTICLE 4
 
TERM AND TERMINATION
 
Section 4.1 Term.  With respect to each Transition Service, the term of this
Agreement shall commence on the Closing Date and shall continue until the end of
the Transition Period unless earlier terminated pursuant to the terms of this
Agreement (including, without limitation, Section 4.2 and Section 3.4).
 
Section 4.2 Discontinuation of Transition Services.  After the date hereof,
Buyer may, without cause and in accordance with the terms and conditions of this
Agreement, request the discontinuation of the Transition Services, in whole or
in part, by giving Service Provider at least ten (10) days prior written
notice.  The termination of the Transition Services, or any thereof, shall not
affect a reduction in the consideration payable for the Transition Services;
provided, however, that, if the Transition Services are terminated prior to the
next succeeding payment period set forth on Schedule 1 with respect thereto, the
amount payable with respect to the Transition Services shall not be payable for
such period.  Without limiting the foregoing, the consideration payable with
respect to the Transition Services shall not be reduced in the event that the
Transition Services are terminated (in whole or in part) after the date on which
payment with respect to such Transition Services for the applicable period was
due, and Buyer shall not be entitled to a refund of any previously paid amounts
due to such termination.
 

 
4

--------------------------------------------------------------------------------

 

Section 4.3 Effect of Termination.  Subject to Section 3.5, upon the
discontinuation or termination of Transition Services hereunder, this Agreement
shall be of no further force and effect (a "Discontinued Service"), except
(a) Buyer shall be liable to Service Provider for all costs, expenses, losses,
and obligations incurred prior to the date of such discontinuation or
termination or as a result of such discontinuation or termination (provided,
however, that Service Provider shall take commercially reasonable steps to
minimize such amounts), and (b) as set forth to the contrary in this Agreement
(including, without limitation, Section 4.5).
 
Section 4.4 Transfer of Records.  Service Provider shall, within ten (10)
business days of the termination or discontinuation of Transition Services,
deliver all books and records required to be delivered by Service Provider
pursuant to Section 13.4 of the Purchase Agreement and not theretofore
delivered.
 
Section 4.5 Survival.  The terms of this Section 4.5 and Sections 2.3, 2.4, 3.1
and 3.2 (to the extent of any unpaid amounts), 3.3 (to the extent of any
disputed amounts), 4.3, 4.4, and Articles 5 and 6 shall survive the
discontinuation or termination of any or all of the Transition Services or this
Agreement.
 
ARTICLE 5
 
INDEMNITY
 
Section 5.1 Indemnification.  From and after the date hereof, Buyer agrees, to
the fullest extent permitted by Law, to indemnify, defend, and hold harmless
Service Provider and its Affiliates and its and their respective officers,
directors, employees, agents, and representatives (the "Service Provider Group")
from and against any and all losses, obligations, costs, expenses, damages,
claims, awards, or judgments incurred or suffered by the Service Provider Group
caused by, arising out of, or resulting from the provision of the Transition
Services, EVEN IF SUCH LOSSES, OBLIGATIONS, COSTS, EXPENSES, DAMAGES, CLAIMS,
AWARDS, OR JUDGMENTS ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT, CONCURRENT, OR OTHERWISE), STRICT LIABILITY, OR OTHER LEGAL FAULT
OF THE SERVICE PROVIDER GROUP, INVITEES, OR THIRD PERSONS, AND WHETHER OR NOT
CAUSED BY ANY PRE-EXISTING CONDITION, OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY MEMBER OF THE SERVICE PROVIDER GROUP.  Buyer shall
periodically reimburse any Person entitled to indemnity hereunder for its legal
and other expenses incurred in connection with defending any claim with respect
to such losses, obligations, costs, expenses, damages, claims, awards, or
judgments.
 

 
5

--------------------------------------------------------------------------------

 

Section 5.2 Indemnification Procedures.  The indemnification procedures
applicable to this Agreement shall be the same indemnification procedures set
forth in Section 14.11 of the Purchase Agreement.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all of which shall together
constitute but one Agreement.
 
Section 6.2 Notices.  All notices that are required or that may be given
pursuant to this Agreement shall be sufficient in all respects if given in
accordance with the terms of Section 14.2 of the Purchase Agreement.
 
Section 6.3 Governing Law.  This Agreement and the legal relations between the
Parties shall be governed and construed in accordance with the laws of the State
of Texas, without regard to principles of conflicts of law that would direct the
application of the laws of another state.
 
Section 6.4 Dispute Resolution.  Each Party consents to personal jurisdiction in
any action brought in the United States federal courts located in the State of
Texas with respect to any dispute, claim, or controversy arising out of or in
relation to or in connection with this Agreement, and each Party agrees that any
action instituted by it against the other with respect to any such dispute,
controversy, or claim will be instituted exclusively in the United States
District Court for the Northern District of Texas, Dallas Division.  THE PARTIES
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY
ANY PARTY AGAINST ANOTHER IN ANY MATTER WHATSOEVER ARISING OUT OF OR IN RELATION
TO OR IN CONNECTION WITH THIS AGREEMENT.
 
Section 6.5 Captions.  The captions in this Agreement are for convenience only
and shall not be construed to be a part of, or affect the construction or
interpretation of, any provision of this Agreement.
 
Section 6.6 Waivers.  Any failure by any Party to comply with any of its
obligations, agreements, or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner.  No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 

 
6

--------------------------------------------------------------------------------

 

Section 6.7 Assignment.  Except as expressly set forth to the contrary herein,
no Party shall assign, delegate, or otherwise transfer or alienate in any
respect (whether by assignment, conveyance, pledge, change of control, sale of
stock, merger, assignment for the benefit of creditors, receivership,
bankruptcy, or otherwise) any of its rights and duties under this Agreement
without the prior written consent of the other Party.  Any such assignment,
delegation, transfer, or alienation without such consent shall be
void.  Notwithstanding the foregoing, Buyer acknowledges and agrees that certain
services required to be provided by Service Provider may be provided by third
Persons.  Subject to the foregoing, this Agreement shall be binding upon, and
inure to the benefit of, the Parties hereto and their respective successors and
assigns.
 
Section 6.8 Entire Agreement.  This Agreement and the Purchase Agreement and the
Exhibits and Schedules attached hereto and thereto constitute the entire
agreement between the Parties with respect to the subject matter hereof, and
supersede all prior agreements, arrangements, understandings, and negotiations,
whether oral or written, of the Parties with respect to such subject matter.
 
Section 6.9 Time of the Essence.  With regard to all time periods and dates set
forth herein, the Parties agree that time is of the essence.
 
Section 6.10 No Third-Person Beneficiaries.  Except as expressly set forth in
Section 5.1, nothing in this Agreement shall entitle any Person other than Buyer
and Service Provider to any claim, cause of action, remedy, or other right of
any kind.
 
Section 6.11 Amendment.  This Agreement may be amended or modified only by an
agreement in writing signed by the Parties and expressly identified as an
amendment or modification.
 
Section 6.12 Construction.  Each Party has had the opportunity to exercise
business discretion with respect to the negotiation of the details of this
Agreement and the transactions contemplated hereby.  This Agreement is the
result of arm's-length negotiations from equal bargaining positions.  This
Agreement shall not be construed against any Party, and no consideration shall
be given or presumption made on the basis of which Party drafted this Agreement
or any particular provision hereof.
 
Section 6.13 Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under any rule of Law, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.
 
Section 6.14 Limitation on Damages.  Notwithstanding anything to the contrary
contained herein, no Party or any of its respective Affiliates shall be entitled
to consequential, special, or punitive damages in connection with this Agreement
and the transactions contemplated hereby (other than special or punitive damages
suffered by third Persons for which responsibility is allocated between the
Parties) and each Party, for itself and on behalf of its Affiliates, hereby
expressly waives any right to consequential, special, or punitive damages in
connection with this Agreement and the transactions contemplated hereby.
 

 
7

--------------------------------------------------------------------------------

 



Section 6.15 Force Majeure.  The Parties recognize that they may be delayed or
prevented from complying with any or all of the provisions of this Agreement due
to force majeure, including, without limitation, mechanical or downhole
problems, the effects of weather, accident, acts of God, strike, lockout, the
unavailability of certain services customarily obtained by Service Provider from
third Persons, or other causes beyond the reasonable control of the Party
claiming an excuse under this Section 6.15.  Neither Party shall be deemed to be
in default under this Agreement to the extent that its performance is presented
by an event of force majeure.  The affected Party shall promptly notify the
other Party of the occurrence of a force majeure.  The affected Party shall use
reasonable diligence to remove the effect of the force majeure, and shall have a
reasonable time after such cause terminates in which to commence or resume
operations.  The affected Party's obligation to make monetary payments under
this Agreement shall not be relieved by an event of force majeure.
 
Section 6.16 References.  In this Agreement:
 
(a) Capitalized terms used but not defined shall have the meanings assigned to
such terms in the Purchase Agreement;
 
(b) References to any gender includes a reference to all other genders;
 
(c) References to the singular includes the plural, and vice versa;
 
(d) Reference to any Article or Section means an Article or Section of this
Agreement;
 
(e) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;
 
(f) Unless expressly provided to the contrary, "hereunder", "hereof", "herein"
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;
 
(g) References to "$" or "dollars" means United States dollars; and
 
(h) "Include" and "including" shall mean include or including without limiting
the generality of the description preceding such term.
 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the Parties as
of the date first above written.


SERVICE PROVIDER:
 
RWG ENERGY, INC., a Delaware corporation
 
 
By:
 
Name:
Drake N. Smiley
Title:
Senior Vice President



BUYER:
 
MILAGRO PRODUCING, LLC, a Delaware limited liability company
 
By:
 
Name:
 
Title:
 




 
9

--------------------------------------------------------------------------------

 

SCHEDULE 1


TRANSITION SERVICES


Start Date.  Closing Date.
 
End Date.  February 28, 2011.
 
Services.  The following services with respect to the Interests:
 
1.           Revenue accounting services, including revenue collection and
distribution on behalf of Buyer, accounting for lease use gas and monthly
reports to Buyer;
 
2.           Production administration services, including daily production
reporting and filing of reports with state agencies as necessary; and
 
3.           Land administration services, including payment on behalf of Buyer
(to be net settled out of production revenues) of lease rentals, minimum
royalties, shut-in royalties, other lease maintenance activities and division
order maintenance.
 


 
Compensation.  $5,000.00 per month (or portion thereof), due within 10 days
after the commencement of each 30-day period.





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.4


AGREED VALUES




Intentionally Omitted

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.2(c)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Properties for which Title is Held by a Third Party








1.  
EOG Resources, Inc. went Non-Consent on the drilling of the Brown #2H.  EOG
Resources, Inc. owes an assignment of its interest to RWG Energy, Inc. in and to
the borehole of the Brown #2H.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.6
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Long Term Production Sales Contracts






1.  
Gas Processing Agreement between RWG Energy, Inc. and Targa North Texas
LP.  This agreement expires September 30, 2013.



2.  
Crude Purchase Agreement between RWG Energy, Inc. and Conoco Phillips.  This
agreement expires June 30, 2011.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.8
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Material Executory Contracts; Commitments






1.  
Participation Agreement dated May 15, 2003 between WG Energy Holdings, Inc. and
Chief Holdings LLC.



2.  
Joint Operating Agreement dated May 15, 2003 between Chief Oil and Gas LLC,
Operator, Chief Holdings LLC and WG Energy Holdings, Inc.



3.  
Letter of Intent dated April 22, 2004 between EOG Resources, Inc., WG Energy
Holdings, Inc., and Ted Collins, Jr.



4.  
Joint Operating Agreement dated April 30, 2004 between EOG Resources, Inc.,
Operator, WG Energy Holdings, Inc., and Ted Collins, Jr.



5.  
Joint Operating Agreement dated September 1, 2005 between WG Operating, Inc. on
behalf of RWG Energy, Inc., Operator, and Ted Collins, Jr.



6.  
Confidential Settlement Agreement and Full and Final Release between Barry
Bradford doing business as Crossland Oil and Gas and WG Energy, Ltd.



7.  
Joint Operating Agreement dated December 1, 2000 between WG Operating, Inc.,
Operator, Barry Bradford dba Crossland Oil and Gas and WG Energy, Ltd.



8.  
Gas Processing Agreement between RWG Energy, Inc., and Targa North Texas
LP.  This agreement expires September 30, 2013.



9.  
Crude Purchase Agreement between RWG Energy, Inc., and Conoco Phillips.  This
agreement expires June 30, 2011.



10.  
Data License and Confidentiality Agreement dated December 20, 2005 between Ram
Energy, Inc., Licensee, and PACSEIS, Inc., Licensor.  Boonsville 3D.



11.  
Data License and Confidentiality Agreement dated January 11, 2006 between Ram
Energy, Inc., Licensee and PACSEIS, Inc., Licensor.  Boonsville 3D.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.8
(CONTINUED)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Material Executory Contracts; Commitments






12.  
Proprietary Data License Agreement, effective October 5, 2006, between Devon
Energy Production Company, L.P., Licensor, and Ram Energy, Licensee.  North of
Paradise Frazier 3D



 
13.
Seismic Letter Agreement dated March 30, 2007 between RWG Energy, Inc., EOG
Resources, Inc., and Carrizo Oil and Gas, Inc.  S.W. Wise 3D



 
14.
Seismic Letter Agreement dated June 19, 2008 between EOG Resources, Inc., Ram
Energy, Inc., and Devon Energy Corporation.  Chico 3D



 
15.
Seismic Letter Agreement dated September 27, 2006 between EOG Resources, Inc.,
and Ram Energy, Inc.  S.W. Wise Survey and North Bridgeport Survey.



 
16.
Seismic License Agreement between Devon Energy Corporation, Licensor, and Ram
Energy Resources, Inc., Licensee.  Frazier 3D-Mason-Dethloff Area.



 
17.
Lease dated July 15, 2001 between Mike and Cindy White (Landlord) and W. G.
Operating, Inc. (Tenant) for residential space at 636 Lanai Drive, Runaway,
Texas (Boonsville Field Office).



 
18.
Compressor Lease Purchase Agreement dated May 23, 2009 between Industrial
Equipment and RAM Energy, Inc. (Slay Lease Compression).




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.9
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Pending and Threatened Claims/Litigation








None



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.10
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Environmental Matters








1.  
All of the wells drilled to and completed in the Barnett Shale formation have
been stimulated  bya process known as hydraulic fracturing, or “fracing”.  A
hydraulic fracture is created bypumping fracturing fluid into the wellbore at a
rate sufficient to increase the downhole pressure to a value in excess of the
fracture gradient of the reservoir rock.  The fracturing fluid usually contains
a mixture of water, proppants (typically fine sand) and various chemicals, some
of which may be hazardous to plant and animal life.  The process causes the
formation to “crack”, allowing the fracturing fluid to enter and extend into the
formation, and perhaps migrate under pressure into other underground structures.
Some critics have complained that hydraulic fracturing poses a substantial risk
of groundwater pollution and that the chemicals utilized in frac fluid also may
have a deleterious effect on the environment if released or disposed of
improperly on the surface.  The intent of this disclosure is to advise Buyer
that hydraulic fracturing and the attendant migration, release and disposal of
fracturing fluids is a risk unavoidably associated with completing wells in and
producing wells from the Barnett Shale formation, and that Buyer accepts the
Properties with full knowledge and understanding of such risks.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11(a)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Royalty Claims/Demands








        None



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11(b)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Suspense Register




Intentionally Omitted

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11(c)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Wells Temporarily Abandoned or Shut In




Intentionally Omitted

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11(d)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Outstanding AFEs; Capital Expenditure Commitments






None

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11(h)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Preferential Rights; Consents to Assign






PREFERENTIAL RIGHTS TO PURCHASE


1.  
Pursuant to that certain Joint Operating Agreement dated April 30, 2004 by and
between EOG Resources, Inc., Operator, and WG Energy Holdings, Inc., and Ted
Collins, Jr., Non-Operators.  Current known parties holding the preferential
right are EOG Resources, Inc. and Devon Energy Production Company, L.P.



2.  
Pursuant to that certain Joint Operating Agreement dated May 15, 2003 by and
between Chief Oil and Gas LLC, Operator, Chief Holdings LLC and WG Energy
Holdings, Inc.  Current known party holding the preferential right is Devon
Energy Production Company, L.P.  This preferential right is currently not in
effect.



CONSENTS TO ASSIGN


 
   1.
Pursuant to that certain Oil and Gas lease between Tarrant County Water Control
and Improvement District No. 1 and Cities Service Oil Company dated March 10,
1949 recorded in Volume 139, page 149 in the Deed Records of Jack County, Texas.



1.  
Pursuant to that certain Oil and Gas lease between Tarrant County Water Control
and Improvement District No. 1 and Cities Service Oil Company dated March 10,
1949 and recorded in Volume 144, page 57 of the Deeds Records of Jack County,
Texas.



2.  
Pursuant to that certain Oil and Gas lease between Tarrant County Water Control
and Improvement District No. 1 and Cities Service Oil Company dated March 10,
1949 and recorded in Volume 141, page 49 of the Deed Records of Jack County,
Texas.



3.  
Certain of the Seismic Agreements identified on Schedule 4.8 contain transfer
restrictions.



NOTICE


1.  
Pursuant to that certain Amended Right of Way Agreement dated June 24, 1993
between The Collins Children’s Trust and OXY USA Inc.  Notice of any assignment
of this Amended Right of Way Agreement shall be given within 30 days of any
assignment.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11(j)
to Purchase and Sale Agreement between
RWG Energy, Inc., Seller, and
Milagro Producing, LLC, Buyer
Production Pipeline Inbalances; Payout Balances








None



 
 

--------------------------------------------------------------------------------

 
